internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to op e ep t date pr bd uil ein attn legend state a employer m plan x ladies and gentlemen introductory paragraphs this is in response to your authorized representative on may ruling letter concerning the federal_income_tax treatment of certain contributions to plan x under sec_414 internal_revenue_code code for a private of the a request submitted on your behalf by facts in support of the ruling_request the following facts and representations have been submitted the law of state a provides that a municipality shall a municipality under the law of state a adopted a establish and administer a police pension_plan funded in part by mandatory employee contributions and that the municipality may pick up the policemen's contributions employer m resolution effective may shall pick up participants' contributions to plan x with the law of state a and that participants' cash salaries shall be reduced by the amount picked up specifically indicates that the employee contributions will be paid_by employer m option to receive cash directly in lieu of contributions participants in plan x will not be given the providing that employer m the resolution in accordance on date employer m asserts in its ruling_request that plan x meets the qualification requirements of sec_401 of the code based on the facts described above employer m requests the following rulings under sec_414 of the code the amount picked up by employer m will not constitute gross_income to the employees of employer m pick-up is made on whose behalf the the amount picked up by employer m will not constitute wages from which employer m must deduct and withhold a tax in accordance with sections of the code and the above rulings apply regardless of whether the pick-up is made through a reduction in salary or through an offset against future salary increases or a combination of both with respect to the first ruling_request sec_414 h of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to in sec_401 established by a state government or political_subdivision thereof and are picked up by the employing unit a plan described a the federal_income_tax treatment to be accorded c b in that revenue_ruling the of the code is specified in revenue contributions which are picked up by the employer within the meaning of sec_414 ruling employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan district's picked-up contributions to the plan are excluded from the employees' income until such time as they are distributed to the employees provisions of sec_3401 a contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees' salaries with respect to such picked up contributions revrul_77_462 concluded that the school the revenue_ruling held further that under the the school district's the issue of whether contributions have been picked up by an employer within the meaning of sec_414 addressed in revrul_81_35 ruling c b that the following two criteria must be met must specify that the contributions although designated as c b of the code is and revenue these revenue rulings established the employer employee contributions are being paid_by the employer in lieu of contributions by the employee and given the option of choosing to receive amounts directly instead of having them paid_by the employer to the pension_plan furthermore it contributions through a reduction in salary an offset against future salary increases or is immaterial whether an employer picks up the employee must not be a combination of both in revrul_87_10 cc b the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate the service concluded that to the resolution adopted by employer m satisfies the criteria set forth in revenue rulings and that contributions although designated as employee contributions are to be made by employer m in lieu of contributions by the employees and contribution amounts directly the employees may not elect to receive such the accordingly we conclude that all of the mandatory employee contributions picked up by employer m shall be excluded from the gross_income of the participants in the year in which they are made employer m are not wages for federal_income_tax withholding purposes and federal income taxes need not be withheld on the picked up contributions and employer m picks up the contributions through a reduction in salary an offset against future salary increases or combination of both the picked up contributions paid_by is immaterial whether it a the effective date for the commencement of the pickup contributions cannot be earlier than the later of the date the resolution is signed or the date it case accordingly the rulings apply only to contributions picked up on or after may the effective date of the resolution is may is put into effect in this this ruling is based on the assumption that plan x will be qualified under sec_401 of the code at the time of the picked-up contributions the amounts in question are subject_to tax under the federal_insurance_contributions_act whether the amounts in question are being paid pursuant to no opinion is expressed as no opinion is expressed as to a to whether 4o7o salary reduction agreement within the meaning of sec_3121 v b a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours john swieca chief employee_plans technical branch enclosures deleted copy notice of intention to disclose cc cc
